Citation Nr: 1340755	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-30 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1995 to May 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined by VA in July 2008.  Since that time, the RO has scheduled the Veteran for several subsequent examinations, most recently in September 2012.  However, the Veteran has cancelled each examination for various reasons, and in a statement in January 2013, the Veteran's representative stated that the Veteran wished his appeal to be forwarded to the Board for adjudication.

The Veteran has been receiving ongoing VA treatment for lumbosacral strain, but the VA records go only to November 2009.  Given the paucity of medical evidence, the VA treatment records are relevant and as the record is incomplete, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from November 2007 to January 2009 and since November 2009.





2.  After the development has been completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


